DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
	The following patentably distinct species of the claimed invention: 
Species 1: as shown in Figures 3-5.
Species 2: as shown in Figure 6 
Species 3: as shown in Figure 7.
The structures of species 1-3 are different, which required more searches.  In addition, these species are not obvious variants of each other, based on the current record.
Examiner made telephone calls to Mr. Mathew Dicke and Robert Barett on 3/16-21/2022.  On 3/22/2022, Applicant Robert Barett called back and left a message that agreed to elect Species 1, Figures 3-5, claims 1-9.  
Because Applicants did not present any argument, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Specification
The disclosure is objected to because of the following informalities:
Figure 5, the element numbers “36 and 49” are not described in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 9 are rejected under 35 U.S.C. 102b as being anticipated by Ito et al. (US 2016/0155592).
Regarding claim 1, Ito discloses an electromagnetic relay comprising:
a pair of fixed contacts (35) and a movable contact (29) which is moved up and down by an actuator (see the drawing below) to be brought into contact with or be separated from the pair of fixed contacts, comprising: 
a mover support (52) disposed below the movable contact (29) and connected to the actuator by a shaft (25); 
a mover holder (51) disposed above the movable contact (29) and fixed to the mover support (52); 
a contact pressure spring (33) disposed between the movable contact (29) and the mover support (52) to provide a contact pressure to the movable contact (29); and 
a supporting pin (see the drawing below) installed to extend through the movable contact (29) and the mover holder (51).
[AltContent: textbox (Supporting pin)][AltContent: arrow][AltContent: textbox (Actuator)][AltContent: arrow]
    PNG
    media_image1.png
    314
    235
    media_image1.png
    Greyscale
			
    PNG
    media_image2.png
    216
    255
    media_image2.png
    Greyscale
 
Annotated FIGs. 4 and 22b of Ito
Regarding claim 2, Ito discloses:
The central portions of the movable contact (29) and the mover holder (51) are respectively provided with a fitting hole (29a) and a through hole through which the supporting pin (see the drawing above) is inserted.
Regarding claim 4, Ito discloses:
a diameter of the through hole (29a) is larger than the diameter of the supporting pin (see the drawing above).
Regarding claim 9, Ito discloses:
the supporting pin (see the drawing below) protrudes outwardly of an upper portion of the mover holder (51).

    PNG
    media_image3.png
    309
    581
    media_image3.png
    Greyscale

Annotated FIGs. 4 and 22b of Ito
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0155592) in view of Perreira et al. (US 5,394,128).
Regarding claim 3, Ito does not disclose: the diameter of the fitting hole is smaller than a diameter of the supporting pin in a state in which no external force is applied.
Perreira discloses a relay comprising the diameter of the fitting hole (see the drawing below) is smaller than a diameter of the supporting pin (11) in a state in which no external force is applied.
[AltContent: arrow][AltContent: textbox (Fitting hole)]
    PNG
    media_image4.png
    267
    286
    media_image4.png
    Greyscale

				Annotated FIG. 1 of Perreira
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fitting hole is smaller than a diameter of the supporting pin (11) as taught by Perreira with Ito’s device for the purpose of providing the "impact break" in the linear direction as such is the direction of the movement of the armature shaft 10 (see para. 10).
Regarding claim 7, Perreira discloses: 
the lower surface of the movable contact (21) is provided with a mover support portion (20) to support the supporting pin (10).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0155592) in view of Molyneux et al. (US 2015/0187518).
Regarding claim 5, Ito does not disclose: the supporting pin is implemented as a leaf spring.
Molyneux discloses a contactor comprising the supporting pin (132) is implemented as a leaf spring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the supporting pin as a leaf spring as taught by Molyneux with Ito’s device for the purpose of weighing less.
Regarding claim 6, Molyneux discloses: 
a cross section of the supporting pin is defined in a 'C' shape.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0155592) in view of Enomoto et al. (US 2006/0050466).
Regarding claim 8, Ito does not disclose the upper surface of the mover support is provided with a spring support portion protruding therefrom to support a lower end of the contact pressure spring.
Enomoto discloses an electromagnetic switching device comprising:
the upper surface of the mover support (see the drawing below) is provided with a spring support portion (41b) protruding therefrom to support a lower end of the contact pressure spring (41a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the spring support portion as taught by Enomoto with Ito’s device for the purpose of preventing the spring load from varying.
[AltContent: textbox (Mover support)][AltContent: arrow]
    PNG
    media_image5.png
    177
    119
    media_image5.png
    Greyscale
	Annotated FIG. 5 of Enomoto
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
March 15, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837